DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 12/20/2021.
Claims 1, 6, 11, and 16 are amended.
Claims 3-5, 7-8 and 13-15, and 17-18 are cancelled.
Claims 1-2, 6, 9-12, 16, and 20 are pending in the application. 
The objections to claim 11 is withdrawn because the claim has been amended which overcomes the objections.
The 101 abstract idea rejections against claims 1-2, 5-12, and 15-20 are withdrawn because the amended claims overcome the rejections.
The 112(a) rejections to claims 6-7 are withdrawn because the amended claim 6 overcomes the rejections and the claim 7 has been cancelled.
The 112(b) rejections to claims 6-7 are withdrawn because the amended claim 6 overcomes the rejections and the claim 7 has been cancelled.
 Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified English translated copy has been filed. 	

Response to Applicant’s Arguments
Regarding prior art rejection, starting near the bottom of page 3 of the Remarks filed on 12/20/2021, the Applicant argues that “Applicant respectfully submits the cited arts fail to disclose at least the emphasis technical features of amended claim 1”.  Specifically, the Applicant argues “Wang and Jonkers fail to compare the user history/profile with documents in the previously search result. Accordingly, both of Wang and Jonkers fail to disclose the above emphasized technical features "recording a weight value of the behavior data according to an amount of times that the second keyword string stored in the behavior database" and "adjusting to the plurality of second similarities according to the weight value" as expressly recited in amended claim 1. Although the Examiner alleges that Kim([0026]-[0029]) discloses the above features, Applicant respectfully submit that this claimed limitation is not disclosed by Kim. Referring to paragraphs [0026]-[0029], Kim discloses that "a system for providing a document search service by applying degree of similarity includes a keyword input unit configured to receive at least one search keyword from a user of the service" and "In addition, more accurate and reliable evaluation of the degree of similarity may be possible by applying various detailed weights, such as appearance frequency, proximity and word order of a search keyword."”.   

Applicant’s arguments have been fully considered.  The Examiner agrees that the Wang in view of Jonkers does not explicitly disclose all amended limitations of the amended claim 1. A new ground of rejection Cerveny et al. (US 20170124192 A1, hereinafter Cerveny) is used for teaching the disputed limitations necessitated by the amendment to claim 1.  As result, the Examiner respectfully asserts that the Applicant’s arguments are moot in light of the new ground of rejection.

The examiner welcomes applicant to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution and record clarity.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150286718 A1 hereinafter Wang) in view of Jonkers et al. (US 11100115 B1, hereinafter Jonkers) and further in view of Cerveny et al. (US 20170124192 A1, hereinafter Cerveny), Richard Socher et al. (NPL U: “Semi-Supervised Recursive Autoencoders for Predicting Sentiment Distributions”, dated June 2012, hereinafter Socher) and Liu et al. (US 20160259888 A1, hereinafter Liu).	Regarding claim 1, Wang teaches a data search method, comprising steps of:
		receiving a first learning content data, wherein the first learning content data comprises a plurality of first learning sections (Wang Fig. 1:
    PNG
    media_image1.png
    665
    1010
    media_image1.png
    Greyscale
; Wang [0023]: … The operating environment 100 may include a video analysis system 150 that enables the apportionment of a video such as a lecture video (video) 126 into topic-specific portions; Wang [0033]: … the education server 116 may be coupled to the network 140 to send and receive data to and from the device 104, the video analysis server 108, and the learning course sever 114 via the network 140. The education server 116 may be host and/or store the video 126. Wang [0023] … The operating environment 100 may include a video analysis system 150 that enables the apportionment of a video such as a lecture video (video) 126 into topic-specific portions);
		analyzing the first learning content data to generate a plurality of first keyword strings corresponding to the plurality of first learning sections (Wang [0062] … For example, the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments. Wang [0063] … The video 126 in an apportioned form may include a topic time bar or other graphic element that indicates which topics occur during which portions of the video 126. The topic time bar may be correlated to the transcript 134);
		receiving a search message (Wang [0062] … a user interface that allows the learner 102 to enter a keyword search);
		analyzing the search message to generate a search string (Wang [0062] … the video analysis modules 110 may correlate a keyword search with the apportioned video 126 … the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments …);
	comparing the search string with the plurality of first keyword strings (Wang [0062] … the video analysis modules 110 may correlate a keyword search with the apportioned video 126 … the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments …); and 
	generating a search list according to the plurality of first learning sections corresponding to the plurality of first keyword strings matching the search string so as to arrange the corresponding plurality of first learninq sections to the search list for an user reference (Wang [0062], … The video analysis modules 110 may then indicate to the learner 102 in which portion(s) of the video 126 the keyword is discussed; [0063], … The video 126 in an apportioned form may include a topic time bar or other graphic element that indicates which topics occur during which portions of the video 126 … the portions of the video 126 in which a keyword exists may be indicated by the time bar … presented to the learner 102 in response to a keyword search. [0103], a keyword “tutor” may be entered into the search field 708. In response, the search time bar 706 may include one or more keyword indication blocks 720. The keyword indication blocks 720 may indicate portions of the video 126 during which the 
    PNG
    media_image2.png
    1166
    984
    media_image2.png
    Greyscale
).

	Wang does not explicitly disclose:		receiving, by the first server or the second server, an operation message, wherein the operation message is generated according to a viewing record of an user, corresponds to a second learninq section of a second learning content data, and the second learning section comprises a second keyword string; and
	storing, by the second server, the second keyword string corresponding to the operation message to a behavior database and recording as a behavior data;
	calculating, by the second server, a plurality of second similarities 5between the behavior data and the plurality of first keyword strings matching to the search message; and
	adjusting, by the second server, an order of the plurality of first learning sections in the search list according to the plurality of second similarities.
	Jonkers teaches receiving, by the first server or the second server, an operation message, wherein the operation message is generated according to a viewing record of an user, corresponds to a second learninq section of a second learning content data (col. 9, lines 39-47, the user selects the search result, the GUI displays the form corresponding to the search result; col. 11 lines 44-53, … the GUI (110) receives a selected result (499) from the user (462)), and the second learning section comprises a second keyword string (col. 11 lines 60-67, the keywords included in the result description (434A) of the selected result); 
	and storing, by the second server, the second keyword string corresponding to the operation message to a behavior database and recording as a behavior data (col. 2 line 61- col. 3 line 2, … a search result may be ranked higher or lower based on a search history of the user; col. 11 lines 60-67, the keywords included in the result description (434A) of the selected result; col. 11 lines 44-53, …The search results generator (114) then creates a new search history (472) that includes the search ;
	calculating, by the second server, a plurality of second similarities between the behavior data and the plurality of first keyword strings matching to the search message (col. 11 line 60-col. 12 line 8, The search results ranker (116) uses the search history repository (470) when ranking search results corresponding to search queries submitted by the current user, … weighting factor associated with a keyword may be increased based on the presence of the keyword in the selected results of a search history included in the user context (460) of the current user; see also col. 6 lines 34-51; [Examiner note: the weighting factor corresponding to similarities]);
 	and adjusting, by the second server, an order of the plurality of first learning sections in the search list according to the plurality of second similarities (col. 5 lines 36-51, The search results ranker (116) may include functionality to assign a ranking (e.g., an ordering), using the ranking model (128), to search results ; col. 6 lines 34-51, the selected results (172) of search histories (170A, 170K) included in the user context (124) may be used to rank the search results (106) relative to the previous behavior of the user; col. 11 line 60-col. 12 line 8, The search results ranker (116) uses the search history repository (470) when ranking search results corresponding to search queries submitted by the current user);
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Jonkers, which teaches saving to user history when 
		One of ordinary skilled would be motivated to do so as incorporating Jonkers’s teaching would help providing greater relevant search result. In addition, both of the references (Wang and Jonkers) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching for content using user entered keywords. This close relation between both of the references highly suggests an expectation of success when combined.		The combination does not explicitly disclose:		wherein the data search method further comprises:
			recording a weight value of the behavior data according to an amount of times that the second keyword string stored in the behavior database; and
			adjusting to the plurality of second similarities according to the weight value;		On the other hand, Cerveny teaches:			data search method further comprises ([0033] the system can perform a search for pages on the site that match the keywords):
			recording a weight value of the behavior data according to an amount of times that the second keyword string stored in the behavior database (¶34, the pages can be ranked based on the intent score, the correlation score, the keyword score, or any combination thereof, the intent score can be a function of the number or proportion of pages visited by the user that are associated with the intent; creates a new search history (472) that includes the search query (450), the search results (452), and the selected result (499), and adds the new search history (472) to the search history repository (470) ((126) in FIG. 1A)”]); and
			adjusting to the plurality of second similarities according to the weight value (¶34, the pages can be ranked based on the intent score, the correlation score, the keyword score, or any combination thereof, the intent score can be a function of the number or proportion of pages visited by the user that are associated with the intent).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Cerveny, which teaches ranking search results according to number pages visited by users, into the teaching of Wang in view of Jonkers to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Cerveny’s teaching would help providing greater relevant search result. In addition, both of the references (Cerveny, Wang and Jonkers) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching for content using user entered keywords. This close relation between both of the references highly suggests an expectation of success when combined.		Wang in view of Jonkers and Cerveny teaches the aforementioned limitations of the claimed invention.wherein the data search method further comprises:
			semantic analyzing to the first learning content data and the search message by the semantic network.		On the other hand, Liu teaches the data search method further comprises:		wherein the data search method further comprises:
			Liu teaches semantic analyzing to the first learning content data and the search message by the semantic network (Liu [0059] … the natural language parser 216 … may compare the determined first content identifier with the one or more content identifiers stored in the video database 106. The natural language parser 216, in conjunction with the processor 202, may further determine a similarity score between the determined first content identifier with each of the one or more content identifiers. The similarity score may be determined based on semantic analysis of the first content identifier with respect to the one or more content identifiers. The natural language parser 216 may select a content identifier from the one or more content identifiers, based on the similarity score that exceeds a threshold value. For instance, the natural language parser 216 may select a synonym of the first content identifier from the one or more content identifiers, based on the similarity score; Liu [0102] … content identifier may be determined based on the one or more search terms by use of one or more natural language processing and/or text processing techniques; Liu [0048] … The natural language parser 216 may perform a semantic association of the first content identifier that correspond to one of the search terms with one or more content identifiers, pre-stored in the memory 206 and/or the video database 106. Examples of the one or more natural language processing and/or text processing techniques may include, but are not limited to, Naïve Bayes classification, artificial neural networks, Support Vector Machines (SVM), multinomial logistic regression, or Gaussian Mixture Model (GMM) with Maximum Likelihood Estimation (MLE) ...).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liu, which discloses the applying of natural language processing to search keywords and search content, into the teaching of Wang in view of Jonkers and Cerveny to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Wang and Liu teach searching for portion of video content and incorporating Liu’s teaching would help providing relevant information to the users (Liu [0035]).
		The combination Wang in view of Jonkers and Cerveny and Liu does not explicitly disclose:
		receiving a plurality of training data;
			inputting the plurality of training data to an auto-encoder, and creating a semantic network by a data compression processing and a dimension conversion processing;		On the other hand, Socher teaches:		receiving a plurality of training data (Socher middle of page 2: We evaluate our approach on several standard datasets where we achieve state-of-the art performance. Furthermore, we show results on the recently introduced experience ;
	inputting the plurality of training data to an auto-encoder, and
			creating a semantic network by a data compression processing and a dimension conversion processing (Socher top of page 1, right column: 

    PNG
    media_image3.png
    185
    387
    media_image3.png
    Greyscale
 Figure 1 Illustration of our recursive autoencoder architecture which learns semantic vector representations of phrases. Word indices (orange) are first mapped into a semantic vector space (blue). Then they are recursively merged by the same autoencoder network into a fixed length sentence representation. The vectors at each node are used as features to predict a distribution over sentiment labels. [Examiner note: the conversion from words into vectors corresponds to dimension conversion processing; higher layers are shorter in length than lower layers showing the data compression in the process]);		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Socher, which discloses a training process using autoencoders for natural language processing, 
		One of ordinary skilled would be motivated to do so as Liu teaches using natural language processing in search, but Liu does not disclose in details of natural language processing; and Socher teaches using neural network techniques for natural language processing.  Furthermore, incorporating the teaching of Socher would help with much better result than other state of the art approaches in natural language processing (Socher abstract).

	Regarding claim 2, Wang in view of Jonkers, Cerveny, Liu and Socher teaches the data search method of claim 1, further comprising steps of:		calculating a plurality of first similarities between the search string and the plurality of first keyword strings (Wang [0062] … the video analysis modules 110 may correlate a keyword search with the apportioned video 126 … the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments …); and		generating the search list according to the plurality of first learning sections corresponding to the plurality of first keyword strings whose the plurality of first similarities are greater than a threshold value (Wang [0062] … The video analysis modules 110 may then indicate to the learner 102 in which portion(s) of the video 126 the keyword is discussed; Wang [0078] The determination module may be configured to determine whether each of the match scores is above a particular match score threshold.).
	Regarding claim 6, Wang in view of Jonkers, Cerveny, Liu and Socher teaches the data search method of claim 1, wherein in response to receiving the operation message, the operation device is configured to transmit the second learning content data to a terminal device (Wang [0023] … the learner 102 may be able to search the video 126 for a keyword. A portion of the video 126 that relates to the keyword may be communicated to the learner 102 or indicated in a user interface. The learner 102 may be able to watch the portion of the video 126 related to the keyword without watching the entire video 126; Wang [0099] … A second screenshot 700B depicts the video 126 in its apportioned form in response to a keyword search).
	Regarding claim 9, Wang in view of Jonkers, Cerveny, Liu and Socher teaches the data search method of claim 1, wherein after receiving the first learning content data, identifying the plurality of first learning sections according to a metadata of the first learning content data (Wang [0022] … the topics are identified, the video may be apportioned into topic-specific portions. Learners may then efficiently search and browse the videos by topic. An example method includes discovering one or more candidate learning courses that are related to a video based on a similarity between a lecture video metadata and learning courses metadata).
	Regarding claims 11-12, 16 and 19, the claims are system claims corresponding to method claims 1-2, 6 and 9.  The claims 11-12, 16 and 19 are rejected for the same reasons as that of the claims 1-2, 6 and 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonkers, Cerveny, Liu and Socher and further in view of Gulati et al. (US 20190163768 A1, hereinafter Gulati).
	Regarding claim 10, Wang in view of Jonkers, Cerveny, Liu and Socher teaches the data search method of claim 9.
		However Wang in view of Jonkers, Cerveny, Liu and Socher does not disclose performs binary encoding processing to the metadata of the first learning content data by word-embedding.

performs binary encoding processing to the metadata of the first learning content data by word-embedding (Gulati [0109] … keyword analyzer 384 may generate a keyword search constraint based on the metadata (provided via image aspect analyzer 382) that encodes various aspects of a user-selected image. Keyword analyzer 384 may employ any information generated, determined, or accessed by image aspect analyzer 382 in determining the statistically associated recommended keyword search constraints. Any machine learning methods, such as but not limited to clustering analysis, may be employed to determine the statistically associated keywords. Word embedding models, such as but not limited to Word2Vec, may be employed to determine keywords statistically associated with provided search constraints or content depicted within an example image. As an example, a word-embedding model may generate a statistical association between keywords, such as “baby,” “cute,” “newborn,” “crying,” “happy,” “smiling,” and the like; [Examiner note: the instant application does not describe what word embedding is.  As a result, word embedding is interpreted as a term known in the art at the time of filing date.  Using this interpretation, word embedding technology (see Google or Wikipedia) uses neural network technology to train data to produce vectors of numbers associated with word semantic.  The vectors of numbers corresponds to the binary encoding of the text representation of the words.]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gulati, which teaches a search method using word embedding technology to process 
		One of ordinary skilled would be motivated to do so as both Gulati and Wang teach searching content using the content’s metadata, and incorporating Gulati’s teaching would provide enhanced search result (Gulati [0019]).
	Regarding claim 20, the claim is a system claim corresponding to method claim 10.  The claim 20 is rejected for the same reasons as that of the claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10909196 B1 - Indexing and presentation of new digital content
Video searching is using frames within the video as portions of the video may be indexed based on searching of video-type social media content and video news. Audio-based searching may be based of text-to-audio read-back, where the text results are read-back with a modification announced as the new item is identified as responsive to an audio-based query.
US 20180373724 A1 - INLINE CONTENT FILE ITEM ATTACHMENT
Query results are returned in relevance order, where the result that is most relevant to the query search criteria is the first item in the search return sequence, and the least relevant is the last. A relevance score 
US 20100057644 A1 - INTERACTIVE DIGITAL VIDEO LIBRARY Receiving a question from a user regarding course. The course material is searched in a time sliced video index database for an answer to the question using keywords found in the text format of the question. Also, other course materials similar to the course material are searched in a video knowledge base. A weight is assigned to each search result hit found in the course material and the other course materials. Search result hits are outputted in a priority order according to assigned weight and user preference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/V.H.H/
Examiner, Art Unit 2162

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162